Citation Nr: 1447535	
Decision Date: 10/27/14    Archive Date: 11/05/14

DOCKET NO.  11-15 033 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent prior to December 4, 2013, and an evaluation in excess of 50 percent thereafter for migraines.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1989 to August 2009.

This case is before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  Jurisdiction over the case was temporarily transferred to the RO in Nashville, Tennessee.

While the case was pending, a January 2014 rating decision granted a 50 percent evaluation for migraines beginning December 4, 2013.  

In connection with this appeal, the Veteran testified at a hearing in Washington, D.C. before the undersigned Veterans Law Judge in October 2013.  A transcript of the hearing is associated with the record.

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System.


FINDING OF FACT

Throughout the period of the claim, the Veteran's migraine headaches have been manifested by very frequent, completely prostrating and prolonged attacks productive of severe economic inadaptability.


CONCLUSION OF LAW

The migraines headaches warrant a rating of 50 percent, but not higher throughout the period of the claim.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8100 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided all required notice, including notice pertaining to the disability-rating and effective-date elements of the claim in a letter sent in May 2009, prior to the initial adjudication of the claim.  

The record also reflects that the Veteran's service treatment records (STRs), available private treatment records, and post-service VA medical records have been obtained.  Additionally, the Veteran was afforded VA examinations in May 2009, March 2011, and December 2013.  The Board finds the VA examination reports adequate.  Barr v. Nicholson, 21 Vet. App. 303, 3012 (2007) (providing that when VA undertakes to provide a VA examination or opinion, it must ensure that the examination or opinion is adequate.)  The VA examiners provided all information required for rating purposes.  

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.  

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during active service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013).  

The Veteran's migraines are rated under 38 C.F.R. § 4.124a, Diagnostic Code 8100.

The maximum schedular disability rating of 50 percent is warranted for migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  A 30 percent evaluation is warranted for migraine headaches with characteristic prostrating attacks occurring on an average once a month over last several months.  A 10 percent evaluation is warranted for migraine headaches with characteristic prostrating attacks averaging one in two months over last several months.  A noncompensable disability rating is warranted for migraine headaches with less frequent attacks.

If two disability evaluations are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background 

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2013) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to this disability.  

The Veteran was granted service connection and a noncompensable rating for migraines, effective September 2009.  In October 2010, he claimed that the disability warranted an increased rating.  In an April 2011 rating decision, a 30 percent evaluation was granted for the period of the claim.  As noted above, during the pendency of the claim, the rating was increased to 50 percent, effective December 4, 2013.

According to an April 2008 service treatment record (STR), the Veteran reported that he began having headaches one to two times per week about six or seven years prior and that each episode involved symptoms of lightheadedness, dizziness, throbbing pain, blurred vision, and photophobia but no concurrent neurological problems.  A May 2008 treatment record indicates that the Veteran reported increasing headache frequency, with hypersomnolence, and frequent arousal at night.  He also reported that the headaches were lasting longer and were no longer controlled by medication.  A May 2009 treatment note indicates that the Veteran reported headaches that made him a little dizzy, but denied vision changes, nausea, or vomiting.  

In a May 2009 VA pre-discharge neurological examination, the Veteran reported migraine headaches began in 1991, increased in frequency within the past few years, and occurred two to three times per week, lasting one to two days each, with medication reducing the intensity but not frequency of his headaches.  The examiner found the Veteran had weekly headaches, mostly prostrating, that caused significant effects on his occupation in the form of increased absenteeism.

In a May 2009 VA pre-discharge general medical examination, the Veteran reported experiencing photophobia, blurred vision, dizziness, tinnitus, and vertigo during migraine attacks.  He also reported that he was employed in communications and missed about 3 weeks of work within the past year due to tests, appointments, migraines, and physical therapy.  In a VA sleep apnea examination that same month, the Veteran reported that he missed less than one week of work in the last year due to migraines and back pain.

According to a June 2010 STR, the Veteran experienced frequent headaches, about three times per week, which were not alleviated with medication.  

In a March 2011 VA examination, the Veteran reported having headaches two to three times per week, lasting one to two days each, with severe throbbing pain, nausea, vertigo, photophobia, and phonophobia.  The examiner noted that the Veteran had weekly headaches that lasted one to two days at a time and that most attacks were prostrating.

In a March 2011 statement, the Veteran's supervisor reported witnessing the Veteran's migraines that sporadically required frequent pain medication.  He stated that "occasionally, the headaches have been so severe that absence from work was required."

In an October 2013 Board hearing, the Veteran reported that his migraines worsened since his last VA examination in April 2012.  He indicated that he currently woke up with throbbing headaches, was nauseous, had difficulty concentrating at work due to pain, and would often go home, not eat, turn off the lights, put a cold washcloth on his head, and try to sleep.  He stated that his headaches lasted two to three days, caused irritability, and made him afraid to drive because he saw spots due to the pain.  The Veteran stated that he kept records of his migraines that occurred almost daily for the past few months and that they were frequently completely prostrating.  

The Veteran further testified that his migraines caused difficulty concentrating at work but his supervisor worked with him and gave him some flexibility.  The Veteran reported that his supervisor allowed him to work from home on Fridays and that he was able to leave work early when he had headaches.

In a December 2013 VA examination, the Veteran reported headaches about five days per week that included symptoms of nausea, vertigo, photophobia, and phonophobia, that were unresponsive to medication.  He stated that he missed three to four days per week from work due to headaches that affect his concentration.  The examiner noted the Veteran's headache symptoms included pulsating or throbbing head pain that worsened with physical activity.  The Veteran's headache pain had characteristic prostrating attacks of migraine headache pain, very frequent and prolonged attacks.  The examiner opined that migraines affected the Veteran's ability to work because he either could not work or left work early three to four times per week due to an inability to concentrate caused by headaches.

Based on the results of this examination, the Veteran's rating was increased to the maximum schedular rating of 50 percent, effective December 4, 2013.  

Analysis

The evidence satisfactorily shows that the Veteran has been experiencing very frequent, prostrating and prolonged attacks throughout the initial rating period.  It is evident that severe economic inadaptability would result from these attacks.  Moreover, the Veteran testified that his supervisor allowed him to work from home on Fridays and that he was able to leave work early when he had headaches.  The VA examiner in December 2013 noted that the Veteran either could not work or left work early three to four times per week due to an inability to concentrate caused by headaches.  Therefore, the Board concludes that the maximum schedular rating of 50 percent is also warranted during the initial rating period prior to December 4, 2013.

The Board has considered whether this matter should be referred to the Director of the Compensation and Pension Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disabilities with the established criteria provided in the rating schedule for each disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

In this case, the manifestations of the service-connected disability, as discussed above, are contemplated by the schedular criteria.  The Veteran's symptoms of pain, nausea, vertigo, photophobia, and phonophobia are contemplated by the schedular criteria.  The Board has therefore determined that referral of this case for extra-schedular consideration under 38 C.F.R. § 3.321(b) is not in order. 

The Board further notes that while the migraines are productive of industrial impairment, there is no contention on the Veteran's part or evidence suggesting that the disability is sufficient by itself to render the Veteran unemployable.  To the contrary, the evidence shows that the Veteran continues to maintain substantially gainful employment.  Therefore, the Board has determined that the issue of entitlement to a total rating based on unemployability due to migraines has not been raised in this case.


ORDER

The Board having determined that the Veteran's migraine headaches warrant a 50 percent rating, but not higher, throughout the period of the claim, the benefit sought on appeal is granted to this extent and subject to the criteria applicable to the payment of monetary benefits.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


